Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 226 in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites “A method for detecting actual slip in a coupling of a rotary shaft, the method comprising: monitoring, via a controller, a plurality of sensor signals relating to the coupling for faults (This limitation is considered to be mere data gathering. Monitoring sensor signals without providing details towards the means in which the sensor signals are monitored is considered to be mere data gathering. This can be evidenced by Dan (CN105510026A) and Huang (US20200143292). Mere data gathering does not integrate into a practical application); in response to detecting a fault in the plurality of sensor signals relating to the coupling, determining, via the controller, whether the fault is indicative of an actual slip or a no-slip event of the coupling using one or more classification parameters (This limitation pertains to a mental process.  Determination whether a slip occurred or not with respect to parameters is considered to be a mental process step that can be performed in the human mind, therefor this is considered to be an abstract idea); when the fault is indicative of the actual slip, estimating, via the controller, a magnitude of the actual slip using the plurality of sensor signals and a time duration of the actual slip (This limitation pertains to a mathematical calculation. Estimating a magnitude of an event from sensor signals is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and implementing, via the controller, a control action based on the magnitude of the actual slip in the coupling (This limitation is considered well-understood, routine, conventional activity. Controllers performing a control action is considered to be well-understood, routine, and conventional activity for a controller. This is evidenced by Dan (CN105510026A) and Huang (US20200143292). Well-understood, routine, and conventional activity does not integrate into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards determining whether a slip has occurred and estimation of the amplitude of a slip from sensor data which constitute abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processing. These limitations are treated by the Examiner as belonging to the mathematical concept grouping and mental processing group.
Similar limitations comprise the abstract ideas of claims 2-13.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “monitoring, via a controller, a plurality of sensor signals relating to the coupling for faults” is considered to be an insignificant extra-solution activity of merely data gathering since it is just monitoring the sensor signals and not the means for generation of the signal. Merely data gathering does not integrate into the judicial exception into a practical application. This is evidenced in the art by Dan (CN105510026A) and Huang (US20200143292). The additional element of “implementing, via the controller, a control action based on the magnitude of the actual slip in the coupling” is considered to be well-understood, routine, and conventional activity in the art, as seen in Dan (CN105510026A) and Huang (US20200143292). Well-understood, routine, and conventional in the art does not integrate into the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-13 provide additional features/steps which are part of the method as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 
	
Claim 14 recites “A system for detecting actual slip in a coupling of a rotary shaft of a wind turbine power system, the system comprising: a controller comprising at least one processor having at least one computer- implemented model programmed therein, the at least one computer-implemented model configured to implement a plurality of operations (This limitation is considered well-understood, routine, conventional activity. Controllers with processors and a model is considered to be well-understood, routine, and conventional activity for a controller and model. This is evidenced by Mei (CN107178503A) and Huang (US20200143292). Well-understood, routine, and conventional activity does not integrate into a practical application), the plurality of operations comprising: receiving a plurality of sensor signals relating to the coupling for faults (This limitation is considered to be mere data gathering. Receiving sensor signals without providing details towards the means in which the sensor signals are monitored is considered to be mere data gathering. This can be evidenced by Dan (CN105510026A) and Huang (US20200143292). Mere data gathering does not integrate into a practical application); in response to detecting a fault in the plurality of sensor signals relating to the coupling, determining whether the fault is indicative of an actual slip or a no-slip event of the coupling using one or more classification parameters (This limitation pertains to a mental process.  Determination whether a slip occurred or not with parameters is considered to be a mental process step that can be performed in the human mind, therefor this is considered to be an abstract idea); and when the fault is indicative of the actual slip, estimating, via the computer-implemented model, a magnitude of the actual slip using the plurality of sensor signals and a time duration of the actual slip (This limitation pertains to a mathematical calculation. Estimating a magnitude of an event from sensor signals is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), wherein the at least one processor is configured to implement a control action based on the magnitude of the actual slip in the coupling (This limitation is considered well-understood, routine, conventional activity. Controllers performing a control action is considered to be well-understood, routine, and conventional activity for a controller. This is evidenced by Mei (CN107178503A) and Huang (US20200143292). Well-understood, routine, and conventional activity does not integrate into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards determining whether a slip has occurred and estimation of the amplitude of a slip from sensor data which constitute abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processing. These limitations are treated by the Examiner as belonging to the mathematical concept grouping and mental processing group.
Similar limitations comprise the abstract ideas of claims 15-20.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “receiving a plurality of sensor signals relating to the coupling for faults” is considered to be an insignificant extra-solution activity of merely data gathering since it is just monitoring the sensor signals and not the means for generation of the signal. Merely data gathering does not integrate into the judicial exception into a practical application. This is evidenced in the art by Dan (CN105510026A) and Huang (US20200143292). The additional elements of “a controller comprising at least one processor having at least one computer- implemented model programmed therein, the at least one computer-implemented model configured to implement a plurality of operations” and “implementing, via the controller, a control action based on the magnitude of the actual slip in the coupling” is considered to be well-understood, routine, and conventional activity in the art, as seen in Mei (CN107178503A) and Huang (US20200143292). Well-understood, routine, and conventional in the art does not integrate into the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 15-20 provide additional features/steps which are part of the system as detailed in claim 14, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dan (CN105510026A).
	In regards to Claim 1, Dan teaches “A method for detecting actual slip in a coupling of a rotary shaft (wind turbine slip fault detection – [0012]), the method comprising: monitoring, via a controller, a plurality of sensor signals relating to the coupling for faults (first/second rotation speed measurement sensors connected to controller – [0012]); in response to detecting a fault in the plurality of sensor signals relating to the coupling, determining, via the controller, whether the fault is indicative of an actual slip or a no-slip event of the coupling using one or more classification parameters (monitoring the change of rotational speed difference to judge whether coupling has slippage – [0056]); when the fault is indicative of the actual slip, estimating, via the controller, a magnitude of the actual slip using the plurality of sensor signals and a time duration of the actual slip (monitoring determines relative slippage and cumulative slippage of each slippage – [0056]); and implementing, via the controller, a control action based on the magnitude of the actual slip in the coupling (fan controller monitors slip amount and issue early warning and replacement reminder for the slippage and damage of the coupling – [0070]).”

	In regards to Claim 2, Dan discloses the claimed invention as detailed above and Dan further teaches “the plurality of sensor signals comprise at least one of generator speed, rotor speed, generator torque demand, drivetrain acceleration, one or more electrical signals, wind speed, pitch angle, a system operational state, or functions thereof (first/second rotation speed measurement sensors connected to controller – [0012]).”

	In regards to Claim 3, Dan discloses the claimed invention as detailed above and Dan further teaches “the one or more classification parameters comprise at least one of a difference in amplitude in the plurality of sensor signals, a rate of change in the plurality of sensor signals, an absolute value of the plurality of sensor signals, or statistical analysis of the plurality of sensor signals (monitoring the change of rotational speed difference to judge whether coupling has slippage – [0056]).”

	In regards to Claim 4, Dan discloses the claimed invention as detailed above and Dan further teaches “determining whether the fault is indicative of the actual slip or the no-slip event of the coupling using one or more classification parameter further comprises: using at least one of the difference in the amplitude in the plurality of sensor signals, the rate of change in the plurality of sensor signals, the absolute value of the plurality of sensor signals, or the statistical analysis of the plurality of sensor signals to detect a difference between the faults having actual slip and the faults having only no-slip events (monitoring the change of rotational speed difference to judge whether coupling has slippage – [0056]).”

	In regards to Claim 11, Dan discloses the claimed invention as detailed above and Dan further teaches “the plurality of sensor signals are raw measurements from one or more sensors (first/second rotation speed measurement sensors connected to controller – [0012]).”

	In regards to Claim 12, Dan discloses the claimed invention as detailed above and Dan further teaches “processing the plurality of sensor signals using one or more processing algorithms (detection algorithm for real time measurement – [0073]).”

	In regards to Claim 13, Dan discloses the claimed invention as detailed above and Dan further teaches “the rotary shaft is a high-speed shaft of a generator of a wind turbine power system (wind turbine with shaft – [0017]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Huang (US20200143292).
	In regards to Claim 5, Dan discloses the claimed invention as detailed above and Dan further teaches “estimating the magnitude of the actual slip using the plurality of sensor signals and the time duration of the actual slip (monitoring determines relative slippage and cumulative slippage of each slippage and calculate occurrence time of slippage – [0056]).”
	Dan does not teach “estimating the magnitude using the plurality of sensor signals via at least one of a computer-implemented model programmed in the controller 20602416-US-1/GECW-1054or a cloud server.”
	Huang teaches “estimating the magnitude using the plurality of sensor signals via at least one of a computer-implemented model programmed in the controller 20602416-US-1/GECW-1054or a cloud server (anomaly model used to quantify the anomaly degree from measurements – [0019]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dan to incorporate the teaching of Huang for using an anomaly model. Doing so would improve the detection and determination of a fault (anomaly) in wind turbine.

	In regards to Claim 6, Dan in view of Huang discloses the claimed invention as detailed above and Huang further teaches “developing the computer- implemented model using training data and testing data (anomaly model is trained with training sets – [0020]; anomaly model is tested with selected batch of sensor data – [0023]).”

	In regards to Claim 7, Dan in view of Huang discloses the claimed invention as detailed above and Huang further teaches “developing the computer-implemented model using training data and testing data further comprises: training the computer-implemented model using, at least, the training data, the computer-implemented model comprising one or more supervised learning-based algorithms (training anomaly model – [0020]; support vector machine model – [0021]); and, testing the computer-implemented model using the testing data and output data from the one or more supervised learning-based algorithms (testing anomaly model with sensor data – [0023]; support vector machine model – [0021]).”

	In regards to Claim 9, Dan in view of Huang discloses the claimed invention as detailed above and Huang further teaches “developing the computer- implemented model using the training data and the testing data prior to monitoring the plurality of sensor signals relating to the coupling for faults (anomaly model constructed – [0019]; anomaly model trained – [0020]; testing of anomaly –[0023]; classification of anomalies from extracted features –[0025]).”

In regards to Claim 14, Dan teaches “A system for detecting actual slip in a coupling of a rotary shaft of a wind turbine power system (wind turbine slip fault detection – [0012]), the system comprising: a controller comprising at least one processor configured to implement a plurality of operations (monitoring program inside the fan controller to monitor – [0070]), the plurality of operations comprising: receiving a plurality of sensor signals relating to the coupling for faults (first/second rotation speed measurement sensors connected to controller – [0012]); in response to detecting a fault in the plurality of sensor signals relating to the coupling, determining whether the fault is indicative of an actual slip or a no-slip event of the coupling using one or more classification parameters (monitoring the change of rotational speed difference to judge whether coupling has slippage – [0056]); and when the fault is indicative of the actual slip, estimating a magnitude of the actual slip using the plurality of sensor signals and a time duration of the actual slip (monitoring determines relative slippage and cumulative slippage of each slippage – [0056]), wherein the at least one processor is configured to implement a control action based on the magnitude of the actual slip in the coupling (fan controller monitors slip amount and issue early warning and replacement reminder for the slippage and damage of the coupling – [0070]).”
	Dan does not teach “a controller comprising at least one processor having at least one computer- implemented model programmed therein, the at least one computer-implemented model; estimating, via the computer-implemented model, a magnitude of the actual slip using the plurality of sensor signals.”
	Huang teaches  “a controller comprising at least one processor having at least one computer- implemented model programmed therein, the at least one computer-implemented model (computer system with control processor and memory – [0027]); estimating, via the computer-implemented model, a magnitude of the actual slip using the plurality of sensor signals (anomaly model used to quantify the anomaly degree from measurements – [0019]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dan to incorporate the teaching of Huang for using an anomaly model. Doing so would improve the detection and determination of a fault (anomaly) in wind turbine.

	In regards to Claim 15, Dan in view of Huang discloses the claimed invention as detailed above and Dan further teaches “the plurality of sensor signals comprise at least one of generator speed, rotor speed, generator torque demand, drivetrain acceleration, one or more electrical signals, wind speed, pitch angle, a system operational state, or functions thereof (first/second rotation speed measurement sensors connected to controller – [0012]).”

	In regards to Claim 16, Dan in view of Huang discloses the claimed invention as detailed above and Dan further teaches “the one or more classification parameters comprise at least one of a difference in amplitude in the plurality of sensor signals, a rate of change in the plurality of sensor signals, or an absolute value of the plurality of sensor signals (monitoring the change of rotational speed difference to judge whether coupling has slippage – [0056]).”

	In regards to Claim 17, Dan in view of Huang discloses the claimed invention as detailed above and Dan further teaches “determining whether the fault is indicative of the actual slip or the no-slip event of the coupling using one or more classification parameter further comprises: using at least one of the difference in the amplitude in the plurality of sensor signals, the rate of change in the plurality of sensor signals, or the absolute value of the plurality of sensor signals to detect a difference between the faults having actual slip and the faults having only no-slip events (monitoring the change of rotational speed difference to judge whether coupling has slippage – [0056]).”

	In regards to Claim 18, Dan in view of Huang discloses the claimed invention as detailed above except and Huang further teaches “the plurality of operations further comprises: developing the computer-implemented model using training data and testing data (anomaly model is trained with training sets – [0020]; anomaly model is tested with selected batch of sensor data – [0023]).”

	In regards to Claim 19, Dan in view of Huang discloses the claimed invention as detailed above and Huang further teaches “developing the computer- implemented model using training data and testing data further comprises: training the computer-implemented model using, at least, the training data, the computer-implemented model comprising a supervised learning-based algorithm (training anomaly model – [0020]; support vector machine model – [0021]); and, testing the computer-implemented model using the testing data and output data from the supervised learning-based algorithm (testing anomaly model with sensor data – [0023]; support vector machine model – [0021]).”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Huang and Farrokhabadi (US20200063710).
In regards to Claim 8, Dan in view of Huang discloses the claimed invention as detailed above except for “comparing an accuracy of the computer-implemented model with an accuracy threshold for the time duration; when the accuracy of the computer-implemented model is greater than the accuracy threshold, optionally further training the computer-implemented model with new learning data from the time duration; and, when the accuracy of the computer-implemented model is less than the accuracy threshold, tuning the computer-implemented model or receiving additional data.”
	Farrokhabadi teaches “comparing an accuracy of the computer-implemented model with an accuracy threshold for the time duration; when the accuracy of the computer-implemented model is greater than the accuracy threshold, optionally further training the computer-implemented model with new learning data from the time duration; and, when the accuracy of the computer-implemented model is less than the accuracy threshold, tuning the computer-implemented model or receiving additional data (training and tuning is performed until a desired performance/accuracy threshold – [0063]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dan in view of Huang to incorporate the teaching of Farrokhabadi for using improving the accuracy of a model. Doing so would improve the training and prediction of the model.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Huang, Farrokhabadi, and Mei (CN107178503A).
	In regards to Claim 10, Dan in view of Huang and Farrokhabadi discloses the claimed invention as detailed above except for “continuously training and updating the computer-implemented model using the training data, the testing data, the output data from the supervised learning-based algorithm, and the new learning data.”
	Mei teaches  “continuously training and updating the computer-implemented model using the training data, the testing data, the output data from the supervised learning-based algorithm, and the new learning data (model is trained and updated continuously to improve accuracy of the model – [0066]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dan in view of Huang and Farrokhabadi to incorporate the teaching of Mei perform continuous updates to the model. Doing so would improve the determination of working conditions of a coupling in a wind turbine.

In regards to Claim 20, Dan in view of Huang discloses the claimed invention as detailed above and  Huang further teaches “developing the computer-implemented model using the training data and the testing data prior to monitoring the plurality of sensor signals relating to the coupling for faults (anomaly model constructed – [0019]; anomaly model trained – [0020]; testing of anomaly –[0023]; classification of anomalies from extracted features –[0025]).”
Dan in view of Huang does not teach “the plurality of operations further comprises: comparing an accuracy of the computer-implemented model with an accuracy threshold for the time duration; when the accuracy of the computer-implemented model is greater than the accuracy threshold, further training the computer-implemented model with new learning data from the time duration; and, when the accuracy of the computer-implemented model is less than the accuracy threshold, tuning the computer-implemented model or receiving additional data.”
	Farrokhabadi teaches “the plurality of operations further comprises: comparing an accuracy of the computer-implemented model with an accuracy threshold for the time duration; when the accuracy of the computer-implemented model is greater than the accuracy threshold, further training the computer-implemented model with new learning data from the time duration; and, when the accuracy of the computer-implemented model is less than the accuracy threshold, tuning the computer-implemented model or receiving additional data (training and tuning is performed until a desired performance/accuracy threshold – [0063]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dan in view of Huang to incorporate the teaching of Farrokhabadi for using improving the accuracy of a model. Doing so would improve the training and prediction of the model.
	Dan in view of Huang and Farrokhabadi does not teach “continuously training and updating the computer-implemented model using the training data, the testing data, the output data from the supervised learning-based algorithm, and the new learning data.”
	Mei teaches “continuously training and updating the computer-implemented model using the training data, the testing data, the output data from the supervised learning-based algorithm, and the new learning data (model is trained and updated continuously to improve accuracy of the model – [0066]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dan in view of Huang and Farrokhabadi to incorporate the teaching of Mei perform continuous updates to the model. Doing so would improve the determination of working conditions of a coupling in a wind turbine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863